       Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 1 of 27




                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

 DALE W. BIRCH,

                 Plaintiff,

                 v.                                                      Case No. 2:19-CV-2156-JAR

 CITY OF ATCHISON, KANSAS, et al.,

                 Defendants.


                                       MEMORANDUM AND ORDER

         This matter arises out of incidents that led to the January 8, 2019 arrest and resulting

conviction of Plaintiff Dale W. Birch, who proceeds pro se. Plaintiff claims that, during the

course of his arrest and prosecution, several Atchison Police Department officers violated his

civil rights, committed perjury, slander, libel and defamation, and caused him emotional distress.

Plaintiff names the City of Atchison, the Atchison Police Department, Chief of Police Michael

Wilson, and Officers Kurtis Page, Josh Sinclair, Adam Bush, Matt Stout, and Alex Moore as

defendants in this action.

         Before the Court is Defendants’ Motion for Summary Judgment (Doc. 36) and Motion

for Leave to file Sur-sur-reply (Doc. 45) to Plaintiff’s sur-reply.1 Under D. Kan. Rules 7.1 and

15.1(a), sur-replies are not permitted without leave of court, which Plaintiff did not obtain.2

Thus, Defendants’ motion to file a sur-sur-reply is denied because the Court does not consider



         1
             Doc. 44.
         2
           D. Kan. Rule 7.1 permits motions, responses, and replies as a matter of right. D. Kan. Rule 15.1(a)
provides that “[a] party filing . . . a motion for leave to file a pleading or other document that may not be filed as a
matter of right” to “(1) set forth a concise statement of the amendment or leave sought; (2) attach the proposed
pleading or other document; and (3) comply with the other requirements of D. Kan. Rules 7.1 through 7.6.”
       Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 2 of 27




Plaintiff’s sur-reply to which Defendants seek to respond. For the reasons discussed in detail

below, Defendants’ motion for summary judgment is granted.

I.       Summary Judgment Standard

         Summary judgment is appropriate if the moving party demonstrates that there is no

genuine dispute as to any material fact and that it is entitled to judgment as a matter of law. In

applying this standard, the court views the evidence and all reasonable inferences therefrom in

the light most favorable to the nonmoving party.3 “There is no genuine issue of material fact

unless the evidence, construed in the light most favorable to the nonmoving party, is such that a

reasonable jury could return a verdict for the nonmoving party.”4 A fact is “material” if, under

the applicable substantive law, it is “essential to the proper disposition of the claim.”5 An issue

of fact is “genuine” if “the evidence is such that a reasonable jury could return a verdict for the

non-moving party.”6 The facts “must be identified by reference to an affidavit, a deposition

transcript or a specific exhibit incorporated therein.”7 Rule 56(c)(4) provides that opposing

affidavits must be made on personal knowledge and shall set forth such facts as would be

admissible in evidence.8

         Summary judgment is not a “disfavored procedural shortcut;” on the contrary, it is an

important procedure “designed to secure the just, speedy and inexpensive determination of every




         3
             City of Harriman v. Bell, 590 F.3d 1176, 1181 (10th Cir. 2010).
         4
             Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004).
         5
          Wright ex rel. Trust Co. of Kan. v. Abbott Labs., Inc., 259 F.3d 1226, 1231–32 (10th Cir. 2001) (citing
Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998)).
         6
           Thomas v. Metro. Life Ins. Co., 631 F.3d 1153, 1160 (10th Cir. 2011) (quoting Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 248 (1986)).
         7
             Adams v. Am. Guar. & Liab. Ins. Co., 233 F.3d 1242, 1246 (10th Cir. 2000).
         8
             Fed. R. Civ. P. 56(c)(4).
                                                            2
       Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 3 of 27




action.”9 In responding to a motion for summary judgment, “a party cannot rest on ignorance of

facts, on speculation, or on suspicion and may not escape summary judgment in the mere hope

that something will turn up at trial.”10

        The Court is mindful here of Plaintiff’s pro se status. A pro se litigant’s pleadings are to

be liberally construed and are held to a less stringent standard than pleadings by represented

parties.11 However, the Court does not become an advocate for the pro se litigant, and “will not

construct arguments or theories for the plaintiff in the absence of any discussion of those

issues.”12 Moreover, a pro se litigant is not excused from compliance with fundamental rules of

procedure.13 Pro se litigants must follow rules of procedure, including local rules.14 “Plaintiff’s

pro se status, in and of itself, does not prevent this Court from granting summary judgment.”15

II.     Uncontroverted Facts

        D. Kan. Rule 56.1(a) provides that “[a]ll material facts set forth in the statement of the

movant will be deemed admitted for the purpose of summary judgment unless specifically

controverted by the statement of the opposing party.” Because Plaintiff did not specifically

controvert any of Defendants’ factual assertions as required by D. Kan. Rule 56.1(b)(1) or offer

his own statement of additional facts as permitted by D. Kan. Rule 56.1(b)(2), but instead stated




        9
            Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986) (quoting Fed. R. Civ. P. 1).
        10
             Conaway v. Smith, 853 F.2d 789, 794 (10th Cir. 1988).
        11
             Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
        12
             Drake v. City of Fort Collins, 927 F.2d 1156, 1159 (10th Cir. 1991).
        13
             Ogden v. San Juan Cty., 32 F.3d 452, 455 (10th Cir. 1994), cert. denied, 513 U.S. 1090 (1995).
        14
          Green v. Dorrell, 969 F.2d 915, 917 (10th Cir.1992), cert. denied, 507 U.S. 940 (1993); Campbell v.
Meredith Corp., 260 F. Supp. 2d 1087, 1097 n.10 (D. Kan. 2003).
        15
          Calia v. Werholtz, 426 F. Supp. 2d 1210, 1214 (D. Kan. 2006) (citing Northington v. Jackson, 973 F.2d
1518, 1521 (10th Cir. 1992)).
                                                           3
       Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 4 of 27




“I do not want to agree to any of it at all,”16 the Court accepts Defendants’ factual assertions as

uncontroverted to the extent that they are supported by the record.17 The following facts are

deemed uncontroverted.

        Plaintiff’s Arrest, Charges and Conviction

        Early on the morning of January 8, 2019, while still dark, uniformed officers Sinclair and

Page responded to separate calls reporting a prowler pounding on the door of a residence and

trying to gain entrance. Uniformed officer Stout soon responded to a similar call. Officers

responded to investigate an alleged felony aggravated burglary. As Sinclair approached the front

porch of the residence, he saw Plaintiff standing on the porch. Sinclair announced that he was an

officer and asked Plaintiff what was going on. Plaintiff did not respond. Instead, Plaintiff fled,

prompting Sinclair to communicate to officers that an unknown male had run around the back of

the house and then headed northeast. Sinclair and Page gave chase. Sinclair observed no other

person on the property.

        During the chase route over several streets, Plaintiff slipped and fell in the mud at one

point, losing his backpack and other belongings. Several times officer Page yelled “stop,

police,” ordered Plaintiff to the ground and warned Plaintiff that he would be Tased. Plaintiff

did not stop. Page deployed his Taser on Plaintiff. Although Plaintiff fell to the ground, he got

up again and continued running. When Plaintiff again slipped and fell, Page approached Plaintiff

and Plaintiff kicked him in the leg. When Page then tried to grab Plaintiff’s wrist, Plaintiff




        16
             Doc. 42 at 2.
         17
            The Court does not consider Defendants’ factual assertions regarding Atchison Police Chief Mike Wilson
because they are not supported by the record. Defendants cite portions of the trial transcript for these factual
assertions but omit the corresponding portions of the transcript from pages 436 to 462. Trial Tr., Doc. 36-2 at 346–
47.
                                                         4
      Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 5 of 27




punched Page. Plaintiff continued to resist as Page and Sinclair and Stout successfully

handcuffed Plaintiff. Officers had to apply a second set of handcuffs because the first set of

handcuffs were impacted with mud. By the time they successfully handcuffed him, Plaintiff was

no longer wearing pants, socks or shoes.

       After Plaintiff was handcuffed, Sinclair checked Plaintiff for injuries and Taser probes,

finding one Taser probe in Plaintiff’s right buttock and one on the left side of Plaintiff’s shorts.

Sinclair also noticed scrapes on Plaintiff’s knees. Sinclair did not see any injury to Plaintiff’s ear

nor any active bleeding. Nor did Stout or Page.

       While Sinclair was doing the injury check, Page recovered the backpack that Plaintiff had

dropped in the street during the foot chase. Officers later inventoried the contents of the

backpack, which included a small pipe; lab tests confirmed that the pipe contained

tetrahydrocannabinol.

       While Page was recovering the backpack, and before Sinclair could complete the injury

check, Plaintiff spun away from Sinclair and started running away again, while handcuffed with

his hands behind his back. Sinclair gave chase and regained control of Plaintiff with Stout’s

help. Sinclair testified that he used the minimum amount of force necessary to apprehend

Plaintiff. Neither Sinclair nor any officer ground or slammed Plaintiff’s head into the ground.

Page did not punch or kick Plaintiff and did not strike Plaintiff’s face; and Page did not see any

other officer strike Plaintiff. Officer Bush did not touch Plaintiff but got within a couple feet of

him at the scene. Bush did not see any injuries on Plaintiff.

       On the scene of the incident, Plaintiff complained that his wrist hurt from the handcuffs.

Plaintiff repeatedly complained that his knees hurt, after being handcuffed, before running away

in handcuffs, and again after he was caught. Plaintiff did not complain of injuries to his ear.

                                                  5
      Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 6 of 27




       In about five minutes, Officer Moore arrived with a caged patrol car that transported

Plaintiff to jail. During the transport, Plaintiff complained that his legs were bothering him; and

Plaintiff beat his head against the inside of the caged patrol vehicle window. Moore pulled over,

asked Plaintiff to stop, and he complied. Moore continued to drive to the county jail. There was

no blood in the transport vehicle after Plaintiff was taken to jail.

       When Plaintiff arrived at the Atchison County jail at 7:30 a.m. Deputy Sheriff Thomas

noticed an injury to Plaintiff’s ear, which Thomas described as a “pretty deep scratch.”18

Thomas saw no blood on Plaintiff’s shirt and no active bleeding; the blood on his lower ear was

dried and the cut was congealed. Thomas accompanied Plaintiff to the emergency room, arriving

between 7:35 and 7:40 a.m. Plaintiff received 50 to 70 stitches in his left ear and was given pain

medication while the sutures were made. Plaintiff had multiple bruises, scrapes, and scratches

all over his body. Plaintiff also received a CT scan to screen for a concussion.

       Plaintiff was charged with six counts: Interference With a Law Enforcement Officer,

Battery Against a Law Enforcement Officer, Attempted Criminal Trespass, Criminal Damage to

Property, Possession of a Controlled Substance, and Possession of Drug Paraphernalia. The jury

convicted him of all six counts. Plaintiff’s conviction is on appeal.19

       Plaintiff’s Deposition Testimony

       Plaintiff was deposed in the present action prior to Defendants’ motion for summary

judgment, and Defendants set forth Plaintiff’s version of the events in question in their statement

of facts. Not all officers named as defendants are included in Plaintiff’s account, and Plaintiff

describes an encounter with another officer who is not named as a defendant. In fact, although


       18
            Id. at 325:21–22.
       19
            Doc. 36-11 at 2.
                                                   6
      Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 7 of 27




Police Chief Michael Wilson is named as a defendant in an unspecified capacity, Plaintiff

mentions him nowhere else in his Complaint or deposition. Thus, although the Court notes that

Plaintiff’s testimony contains internal inconsistencies and inconsistencies with the above-stated,

uncontroverted facts, what follows is his recitations of the events on January 8, 2019.

        Plaintiff left the residence around 5:00 or 5:30 a.m., walked to his uncle’s house a few

blocks away to access his uncle’s Wi-Fi, before returning to the residence about 60 or 90 minutes

later. As Plaintiff walked back to the residence, he saw a man standing on the porch; the man

was wearing a black hoodie like Plaintiff’s hoodie. When the two saw each other, the other man

said, “tell Katie that Wayne came by,”20 then turned and walked off the porch. Plaintiff saw

broken wood on the door to the house. The white male ducked behind a fence between houses

facing Laramie Street on the north side of the alley. When Plaintiff tried to cut off the man on

the other side of the fence on Laramie Street, Plaintiff slipped and fell in the wet grass on the

west side of the fence. Plaintiff saw the man go to the east side of the wooden fence, which is

where the man was when Plaintiff was apprehended on the opposite side.

        Plaintiff testified that after he fell, he turned and saw someone wearing a badge standing

behind him. Plaintiff claims that this officer was Garrett Loroff, whom he knew from an earlier

case in municipal court. Plaintiff said, “he’s just on the other side of this fence right here . . . if

you’re looking for the guy, [] he’s just on the other side of the fence.”21 Plaintiff testified that

Loroff did not respond, but handcuffed him, brought him to his knees, and punched him three

times in the face. Plaintiff testified that he asked Loroff, “what the fuck are you hitting me




        20
             Birch Dep., Doc. 36-1 at 25:4.
        21
             Id. at 28:12–15.
                                                    7
      Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 8 of 27




for?”22 Plaintiff testified that he knew at the time that he was being handcuffed by a police

officer.

           Next, Sinclair came to stand on Plaintiff’s left side. After receiving Loroff’s punches,

Plaintiff ran from the officers to Laramie Street, then fell down. After Plaintiff fell, he saw a

sparking wire coming from his pants and felt himself getting shocked in his “private and [] upper

thigh area.”23 However, Plaintiff also testified that one of the Taser wires broke, and that neither

of the two Taser probes penetrated his skin.24 Plaintiff turned on his back and kicked off his

pants, and his shoes fell off.

           Plaintiff admits resisting when Sinclair and Stout held him down after he attempted to

flee in handcuffs but contends that an officer was grinding his head into the sidewalk and that

Sinclair was using his left hand to grasp Plaintiff’s throat. Plaintiff testified that Sinclair was

“trying to crush [his] larynx.”25 Plaintiff also testified that he has no memory of the period of

time when he and Page struggled on the north side of Laramie Street.

           Plaintiff testified that when he was in the police car on the way to jail, he kicked the car’s

window but did not cause any damage. Plaintiff does not know how the injury to his ear

occurred. He identified Loroff, Sinclair, and possibly Page as the only officers who came into

contact with him on January 8, 2019.




           22
                Id. at 33:15–16.
           23
                Id. at 40:20.
           24
                Id. at 42:10–12.
           25
                Id. at 57:13–14.
                                                     8
       Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 9 of 27




III.   Discussion

       In his Complaint, Plaintiff alleges that Defendants committed “Police Brutality,”

“Accessive [sic] Use of Force,” “Harassment,” “Deliberate indifference,” “Perjury,”

“Slander/libel/Defamation,” “Pain & Suffering,” and “Mental Anguish & Emotional distress.”26

Plaintiff alleges injury to his ear, head, back, ribs, legs, and larynx. The Court construes

Plaintiff’s allegations as claims under 42 U.S.C. § 1983 for violations of his constitutional rights.

       Specifically, the Court construes Plaintiff’s claims of police brutality, excessive use of

force, and harassment as claims of unreasonable seizure due to the use of excessive force in

violation of the Fourth Amendment. The Court construes Plaintiff’s claims of perjury, slander,

libel, and defamation as claims for malicious prosecution under the Fourteenth Amendment and

false arrest under the Fourth Amendment. The Court construes Plaintiff’s claim of deliberate

indifference as failure to provide Plaintiff with medical treatment in violation of the Fourteenth

Amendment. Finally, the Court construes Plaintiff’s allegations of pain, suffering, mental

anguish, and emotional distress as the measure of damages Plaintiff seeks rather than

independent claims. Out of an abundance of caution, the Court also construes Plaintiff’s claims

of police brutality, excessive use of force, perjury, slander, libel, and defamation as potential

claims arising under state tort law.

       Defendants move for summary judgment on all of Plaintiff’s claims on the following

grounds: (1) the Atchison Police Department is not an entity amenable to suit; (2) insufficiency

of process and insufficient service of process as to the Atchison Police Department; (3) none of

Plaintiff’s constitutional rights were violated; (4) the officers are entitled to qualified immunity




       26
            Doc. 1-1 at 2.
                                                  9
      Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 10 of 27




from Plaintiff’s constitutional claims; (5) there is no basis for municipal liability against the City

of Atchison; and (6) lack of subject-matter jurisdiction over Plaintiff’s state-law claims.

         A.         Claims Against Atchison Police Department

         Plaintiff’s claims against the Atchison Police Department must be dismissed because the

Department is not an agency amenable to suit. Under Fed. R. Civ. P. 17(b), the capacity of a

party to be sued in federal court is determined by the law of the state where the court is located.27

Kansas courts have held that “[s]ubordinate government agencies, in the absence of statutory

authorization, ordinarily do not have the capacity to sue or be sued.”28 While the statutory

authority need not explicitly authorize the capacity to sue or be sued, the statute should grant

some power to the agency so that it has an implied capacity.29 “For example, conferring power

on a subordinate government agency to own or control property would have no meaning if the

agency could not vindicate its rights in the property by suing in a court of law.”30

         Here, there is no authority granting the Atchison Police Department the capacity to sue or

be sued and, under Kansas law, courts have found that police departments lack such capacity.31




         27
              Fed. R. Civ. P. 17(b).
         28
          Mashaney v. Bd. of Indigents’ Def. Serv., 355 P.3d 667, 672 (Kan. 2015) (quoting Lindenman v.
Umscheid, 875 P.2d 964, 977 (Kan. 1994)).
         29
            Lowery v. Cty. of Riley, No. 04-3101-JTM, 2005 WL 1242376, at *7 (D. Kan. May 25, 2005) (citing Syl.
¶ 10, Lindenman, 875 P.2d 964; Bd. of Library Dirs. v. City of Fort Scott, 7 P.2d 533, 535 (Kan. 1932)).
         30
              Id.
         31
           See, e.g., Brodzki v. Topeka Police Dep’t, 437 F. App’x 641, 641 (10th Cir. 2011) (affirming a District of
Kansas court’s finding that police department lacked capacity to sue and be sued under Kansas law); Hopkins v.
State, 702 P.2d 311, 316 (Kan. 1985) (holding the Kansas Highway Patrol did not have capacity to sue or be sued);
Neighbors v. Lawrence Police Dep’t, No. 15-CV-4921-DDC, 2016 WL 3685355, at *6 (D. Kan. July 12, 2016)
(dismissing the Lawrence Police Department because it is well established in Kansas that police departments are not
a governmental entity subject to suit); Pfuetze v. Kansas, No. 10-1139-CM-GLR, 2010 WL 3892243, at *5 (D. Kan.
Sept. 29, 2010) (finding no Kansas statute gave the Wichita Police Department the capacity to sue or be sued);
Whayne v. Kansas, 980 F. Supp. 387, 391 (D. Kan. 1997) (concluding Topeka Police Department is “only a subunit
of city government and, therefore, is not a governmental entity subject to suit”).
                                                         10
      Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 11 of 27




There is also no statutory power that would imply capacity to sue or be sued. Thus, the Court

must dismiss Plaintiff’s claims against the Atchison Police Department. Because the Court finds

that the Atchison Police Department does not have the capacity to be sued, it need not reach

Defendants’ arguments regarding insufficient process and insufficient service of process under

Fed. R. Civ. P. 12(b)(4) and (5).

        B.         Section 1983 Claims Against Remaining Defendants

        Pursuant to § 1983, any person who “under color of … [law] … subjects, or causes to be

subjected, … any [person] … to the deprivation of any rights, privileges, or immunities secured

by the Constitution and laws, shall be liable to the party injured.” Section 1983 does not create

any substantive rights.32 Rather, § 1983 provides only a right of action to remedy a violation of a

right secured by the Constitution or laws of the United States.33

        As a preliminary matter, Plaintiff’s allegations are unclear as to which individual

defendants he contends committed which constitutional violations. In the context of a motion to

dismiss, the Tenth Circuit found that “[b]efore a court may undertake the proper analysis, the

complaint must ‘isolate the allegedly unconstitutional acts of each defendant’; otherwise the

complaint does not ‘provide adequate notice as to the nature of the claims against each’ and fails

for this reason.”34 It is problematic, therefore, that at the summary judgment stage, Plaintiff

cannot point to the specific officers that he claims violated his constitutional rights. Similarly, it

is unclear whether and to what extent Plaintiff alleges his various claims against the City of




        32
             Dixon v. City of Lawton, 898 F.2d 1443, 1447 (10th Cir. 1990).
        33
             Id.; Nelson v. Geringer, 295 F.3d 1082, 1097 (10th Cir. 2002).
        34
          Matthews v. Bergdorf, 889 F.3d 1136, 1144 (10th Cir. 2018) (citing Robbins v. Oklahoma, 519 F.3d
1242, 1250 (10th Cir. 2008)).
                                                          11
      Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 12 of 27




Atchison, the Atchison Police Department, or Atchison Police officers in their individual or

official capacities. Out of an abundance of caution, the Court will analyze all of Plaintiff’s

potential remaining claims under § 1983.

        As an additional preliminary matter, Plaintiff’s conviction estops him from making

certain factual claims in this civil suit. Specifically, Plaintiff’s conviction precludes him from

arguing that another person attempted to break into the house or contesting that he fled from

officers and battered Page, because such a finding would contravene his valid conviction and

sentence. To recover damages for “harm caused by actions whose unlawfulness would render a

conviction or sentence invalid,” a plaintiff seeking damages under § 1983 must prove that the

conviction or sentence was previously invalidated.35 Thus, in § 1983 actions, courts must

evaluate whether a judgment for the plaintiff implies the invalidity of his sentence.36 If it does,

and if the conviction or sentence has not been invalidated, the plaintiff’s complaint must be

dismissed.37 Thus, Plaintiff’s arguments are rejected to the extent they would imply the

invalidity of his conviction. With these preliminary matters in mind, the Court turns to

Plaintiff’s claims.

                    1.     Claims Against Officers

        Again, Plaintiff does not specify whether he is suing the officers in their official or

individual capacity. To the extent Plaintiff makes claims against Atchison Police officers in their

individual capacity, Defendants raise the defense of qualified immunity. Under § 1983, a suit

against a government official may be made to impose individual liability for actions taken under



        35
             Heck v. Humphrey, 512 U.S. 477, 486–87 (1994).
        36
             Id. at 487.
        37
             Id.
                                                       12
      Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 13 of 27




the color of state law.38 In order to establish individual liability in a § 1983 suit, a plaintiff only

need show that the official, “acting under color of state law, caused the deprivation of a federal

right.”39 A defendant sued in his individual capacity may be able to assert personal immunity

defenses such as qualified immunity.40

         “Qualified immunity gives government officials breathing room to make reasonable but

mistaken judgments about open legal questions.”41 To this end, qualified immunity shields

government officials from liability for money damages unless the plaintiff shows that the official

violated a federal statutory or constitutional right, and that the right the official violated was

“clearly established” at the time of the challenged conduct.42

         Qualified immunity is a defense that must be pleaded by the defendant,43 but once the

defendant raises it, the burden is on the plaintiff to “(1) com[e] forward with sufficient facts to

show that the defendant’s actions violated a federal constitutional or statutory right and (2)

demonstrat[e] that the right violated was clearly established at the time of the conduct at issue.”44

Unless the plaintiff provides specific, non-conclusory allegations of fact sufficient to establish




         38
              Kentucky v. Graham, 473 U.S. 159, 165 (1985).
         39
              Id.
         40
              Id.
         41
              Ascroft v. al-Kidd, 563 U.S. 731, 743 (2011).
        42
           Id. at 735 (citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)); see also Scott v. Hern, 216 F.3d 897,
910 (10th Cir. 2000) (quoting Greene v. Barrett, 174 F.3d 1136, 1142 (10th Cir. 1999)).
         43
              See Gomez v. Toledo, 446 U.S. 635, 640 (1980) (citing Fed. R. Civ. P. 8(c)).
         44
           Schroeder v. Kochanowski, 311 F. Supp. 2d 1241, 1250 (D. Kan. 2004) (citing Baptiste v. J.C. Penney
Co., 147 F.3d 1252, 1255 (10th Cir. 1998)); see also Libretti v. Courtney, 633 F. App’x 698, 699 (10th Cir. 2016).
                                                              13
       Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 14 of 27




these elements, the official is entitled to qualified immunity.45 Courts have discretion to decide

which of the two prongs of the qualified immunity analysis to address first.46

         Because the Court finds that Plaintiff is unable to show that any officer caused a

constitutional deprivation, as discussed in detail below, the Court need not proceed to determine

if qualified immunity shields the Defendant officers from suit under the second prong of the

analysis. Further, when a plaintiff sues a government employee in his or her official rather than

individual capacity under § 1983, the plaintiff pleads an action against the government

employer.47 Thus, the Court’s finding that no Atchison police officer violated Plaintiff’s

constitutional rights likewise precludes a finding that City of Atchison is liable for a

constitutional violation.48

                             a.       Excessive Force

         The Court construes Plaintiff’s allegations of police brutality, excessive force, and

harassment as a claim of unreasonable seizure due to the use of excessive force in violation of

the Fourth Amendment.49




         45
              See al-Kidd, 563 U.S. at 735 (2011).
         46
              Id. (citing Pearson v. Callahan, 555 U.S. 223, 236 (2009)).
         47
              Monell v. N.Y. City Dep’t of Soc. Serv., 436 U.S. 658, 690 (1978).
         48
            Id. Further, because official-capacity suits are treated as suits against the entity, Plaintiff’s claims against
the officers in their official capacity, if any, are duplicative of claims against the City alleging the same violations.
Kentucky v. Graham, 473 U.S. 159, 167 n.14 (1985); Monell, 436 U.S. at 691 n.55; Moore v. Bd. of Cty. Comm’rs of
Cty. of Leavenworth, 470 F. Supp. 2d 1237, 1255 (D. Kan. 2007).
         49
            See Cty. of Los Angeles v. Mendez, 137 S.Ct. 1539, 1547 (2017). “An excessive force claim is a claim
that a law enforcement officer carried out an unreasonable seizure through a use of force that was not justified under
the relevant circumstances. It is not a claim that an officer used reasonable force after committing a distinct Fourth
Amendment violation such as an unreasonable entry.” Id. “Where, as here, the excessive force claim arises in the
context of an arrest or investigatory stop of a free citizen, it is most properly characterized as one invoking the
protections of the Fourth Amendment, which guarantees citizens the right ‘to be secure in their persons . . . against
unreasonable . . . seizures’ of the person.” Graham v. Connor, 490 U.S. 386, 394 (1989), overruled on other
grounds by Saucier v. Katz, 533 U.S. 194 (2001).
                                                            14
     Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 15 of 27




       As discussed above, Plaintiff’s allegations are unclear as to which Defendants he argues

committed which constitutional violations. Plaintiff argues that Loroff punched him in the face,

but Loroff was never at the crime scene and is not a named defendant in this case. Plaintiff

elsewhere alleges that Atchison police officers punched him in the face multiple times without

identifying a specific officer. Plaintiff makes no allegation of any physical contact between

himself and Defendants Wilson, Bush, and Moore. However, since the uncontroverted facts do

show physical contact between Plaintiff and Officers Sinclair, Page, and Stout, the Court

proceeds to analyze whether those interactions violated the Fourth Amendment based on use of

excessive force.

       To state a claim of excessive force under the Fourth Amendment, a plaintiff must show

both that a “seizure” occurred and that the seizure was “unreasonable.”50 Courts determine

whether the actions were objectively reasonable in light of the surrounding facts and

circumstances, including the severity of the crime at issue, whether the suspect posed an

immediate threat to the safety of the officer or others, and whether the defendant actively resisted

arrest or attempted to evade arrest by flight.51 In analyzing the surrounding facts and

circumstances, courts must judge the officer’s actions from the perspective of a reasonable

officer on the scene, who is often forced to make split-second judgments about the amount of

force that is necessary under the particular circumstances.52 “The court cannot, in the serenity of




       50
            Bower v. Cty. of Inyo, 489 U.S. 593, 596–99 (1989).
       51
            Connor, 490 U.S. at 396.
       52
            Id. at 396–97.
                                                        15
      Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 16 of 27




its chambers, apply 20/20 hindsight in determining the reasonableness of the defendants’

actions.”53

        “[T]he Fourth Amendment ‘does not require [police] to use the least intrusive means in

the course of a detention, only reasonable ones.’”54 Additionally, “to successfully state an

excessive force claim, the plaintiff must establish that he suffered significant injury or that the

defendant’s actions were sufficiently reprehensible.”55 “And ‘where there are no disputed

questions of historical fact . . . such as on summary judgment,’ the court ‘make[s] the . . .

determination [of reasonable suspicion, probable cause, or excessive force] on its own’ as a

question of law.”56

        A balance of the surrounding facts and circumstances shows some use of force was

objectively reasonable to effectuate Plaintiff’s arrest. Plaintiff’s conviction conclusively

established that he actively resisted arrest; he made multiple attempts to flee from officers

placing him under arrest and even attempted to escape after he was placed in handcuffs. Plaintiff

was also a threat to the safety of officers; Plaintiff’s conviction conclusively establishes that

Plaintiff battered Page during the course of his arrest. Finally, the officers were called to the

scene to investigate Plaintiff for a serious crime: felony aggravated burglary.

        Under these circumstances, each officer’s physical contact with Plaintiff was reasonable

to obtain or retain custody of Plaintiff.57 It was reasonable for Page to discharge a Taser on


        53
             Pride v. Kan. Highway Patrol, 793 F. Supp. 279, 281 (D. Kan. 1992).
        54
         Marquez v. City of Albuquerque, 399 F.3d 1216, 1222 (10th Cir. 2005) (quoting United States v.
Melendez-Garcia, 28 F.3d 1046, 1052 (10th Cir. 1994)).
        55
             Pride, 793 F. Supp. at 281 (citing Frohmader v. Wayne, 958 F.2d 1024, 1026 (10th Cir. 1992)).
        56
           Donahue v. Wihong, 948 F.3d 1177, 1187 (10th Cir. 2020) (quoting Cavanaugh v. Woods Cross City,
718 F.3d 1244, 1253 (10th Cir. 2013)).
        57
            See Youbyoung Park v. Gaitan, 680 F. App’x 724, 740 (10th Cir. 2017) (finding no excessive force when
an officer struck plaintiff in the torso with his knee, put him in a face-down stabilization position and handcuffed
                                                         16
       Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 17 of 27




Plaintiff to stop him from fleeing in order to detain him.58 Plaintiff had an opportunity to comply

with Page’s orders before he was Tased; Page deployed the Taser only after Plaintiff ignored

officers’ repeated orders to stop running and a warning that the Taser would be discharged if he

did not halt. It was reasonable for Page to grab Plaintiff’s wrist to control him after Plaintiff

kicked Page. It was also reasonable for Page to “chop” underneath Plaintiff to prevent him from

escaping arrest upon his active resistance, especially given that Plaintiff punched Page in the

ribs. And, it was reasonable for Stout and Sinclair to hold down Plaintiff’s arms and legs to

prevent Plaintiff from escaping arrest a second time.

         That Plaintiff punched and kicked Page could lead the other officers to reasonably

believe they would also be harmed if they did not use some measure of force to control Plaintiff

while he resisted arrest. Officers used only the amount of force necessary to regain control of

Plaintiff when he attempted to flee, and to hold him down to prevent him from fleeing again.

Finally, the officers only handcuffed Plaintiff once; the first pair of handcuffs officers tried to

apply to Plaintiff failed because they were impacted with mud, so a second pair was successfully

placed on him.59

         Further, Plaintiff has not established that he suffered a significant injury or that any

officer’s actions were reprehensible. Although Plaintiff testified that he felt a Taser shock, he



him after plaintiff resisted arrest by tensing his arms, bracing his legs, and pulling away from officers, but did not
attempt to strike or otherwise fight officers); Borneman v. Rozier, 398 F. App’x 415, 418–19 (10th Cir. 2010)
(finding no excessive force where officers struggled with plaintiff to subdue him, and after handcuffing plaintiff,
placed a knee in plaintiff’s back “apparently preparatory to raising him to a standing position”).
         58
           See Counce v. Wolting, 760 F. App’x 575, 581 (10th Cir. 2019) (“The troopers did not use excessive
force under the circumstances (even by using a Taser).”); Hunter v. Young, 238 F. App’x 336, 339 (10th Cir. 2007)
(finding use of a Taser objectively reasonable when prisoner failed to heed officer’s orders to return to his bunk).
          59
             See Donahue, 948 F.3d at 1197 (finding no excessive force due to handcuffing when reasonable juror
could not conclude plaintiff suffered a “non-de minimis” injury even when plaintiff sustained bruising); McCormick
v. City of Lawrence, 325 F. Supp. 1191, 1205 (10th Cir. 2004) (finding no excessive force where plaintiff claimed
his handcuffs were too tight and officer unnecessarily thrust down on them when plaintiff was resisting arrest).
                                                           17
     Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 18 of 27




also testified that the Taser broke and therefore did not puncture his skin. No facts demonstrate

that Plaintiff’s ear injury occurred during his encounter with the officers, and in fact, Plaintiff

himself does not know how that injury occurred. Plaintiff promptly received care for his ear

injury, and a CT scan to screen for a concussion within an hour of officers’ dispatch to the scene

and sustained no lasting complications. No facts support Plaintiff’s claim of injury to his head,

back, ribs, or larynx as a result of this encounter. The only injury to Plaintiff’s legs supported by

the record is scrapes on his knees. Finally, the officers never kicked or punched Plaintiff, nor did

they use additional force to harm Plaintiff once he was held down and under control.

       Plaintiff makes no argument to support a constitutional violation other than stating that

one occurred. Although he references an incident in January of 2017 in which he argues his

rights were violated, that is not a matter now before the Court. Accordingly, because the

officers’ use of force was limited to that reasonably necessary to detain Plaintiff and because

Plaintiff suffered no significant injury, the Court finds no Fourth Amendment violation occurred.

                       b.      Malicious Prosecution and False Arrest

       Next, the Court construes Plaintiff’s allegations of perjury, slander, libel, and defamation

as a claim for violation of his Fourteenth Amendment right to be free from malicious prosecution

and/or of his Fourth Amendment right to be free from false arrest.

       To establish a malicious prosecution claim under § 1983, the plaintiff initially must show

“(1) that defendant[s] initiated, continued, or procured the proceeding of which complaint is

made; (2) that defendant[s] in doing so acted without probable cause; (3) that defendant[s] must




                                                  18
       Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 19 of 27




have acted with malice; (4) that the proceedings terminated in favor of plaintiff; and (5) that

plaintiff sustained damages.”60

         An arrestee can assert a claim under § 1983 for false arrest by pleading the common-law

elements of the claim.61 Under Kansas law:

                    One seeking to recover for false arrest or false imprisonment must
                    prove that he was unlawfully caused to be arrested by the
                    defendants, and, though it is not necessary that the arrest was
                    directly ordered by the defendants, it must appear that they either
                    instigated it, assisted in the arrest, or by some means directed,
                    countenanced or encouraged it.62

Critically, an unlawful arrest occurs under Kansas law when there is no probable cause to

support the arrest.63

         Thus, both malicious prosecution and false arrest claims require a showing of lack of

probable cause.64 Plaintiff’s conviction following the events underlying this case conclusively

establishes probable cause for his arrest and detention.65 That probable cause is established

precludes Plaintiff from making a prima facie case of malicious prosecution or false arrest, and

Plaintiff can therefore show no constitutional violation. Plaintiff’s claims for malicious

prosecution and false arrest are, accordingly, dismissed.



         60
          Lindenman v. Umscheid, 875 P.2d 964, 977 (Kan. 1994) (citing Nelson v. Miller, 607 P.2d 438, 443
(Kan. 1980)).
         61
         Turner v. Delaney, No. 10-2533-JWL, 2015 WL 4066637, at *5 (D. Kan. July 2, 2015) (citing Taylor v.
Meacham, 82 F. 3d 1556, 1561 (10th Cir. 1996)).
         62
              Thompson v. Gen. Fin. Co., 468 P.2d 269, 280 (Kan. 1970).
         63
              Id.
         64
           “Probable cause exists if facts and circumstances within the arresting officer’s knowledge and of which
he or she has reasonably trustworthy information are sufficient to lead a prudent person to believe that the arrestee
has committed or is committing an offense.” Olsen v. Layton Hills Mall, 312 F.3d 1304, 1312 (10th Cir. 2002)
(quoting Romero v. Fay, 45 F.3d 1472, 1476 (10th Cir. 1995)).
         65
            See Jackson v. Loftis, 189 F. App’x. 775, 780 n.3 (10th Cir. 2006) (“[A] conviction, by plea or trial, that
establishes probable cause for arrest . . . is conclusive on the issue in later civil rights litigation.”) (citation omitted)).
                                                              19
       Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 20 of 27




                              c.         Failure to Provide Medical Treatment

         Finally, the Court construes Plaintiff’s claim of deliberate indifference as failure to

provide medical treatment in violation of the Fourteenth Amendment. Specifically, the Court

construes Plaintiff’s claim as alleging that a constitutional violation occurred when officers took

him to the jail prior to taking him to the hospital. Plaintiff argues that following his arrest,

Sinclair did not finish checking him for injuries at the scene and that his “ear was hanging off

and [the officers] should have taken him to the hospital.”66

         The Fourteenth Amendment Due Process Clause provides for the same degree of medical

attention to pretrial detainees as the Eighth Amendment provides for inmates.67 The Tenth

Circuit has stated:

                    [W]e conclude that in this circuit a prisoner, whether he be an
                    inmate in a penal institution after conviction or a pre-trial detainee
                    in a county jail, does not have a claim against his custodian for
                    failure to provide adequate medical attention unless the custodian
                    knows of the risk involved, and is “deliberately indifferent”
                    thereto.68

         Deliberate indifference is a higher standard than either simple negligence or heightened

negligence, and has both objective and subjective components.69 “The objective prong concerns

the severity of a plaintiff’s need for medical care; the subjective prong concerns the defendant’s



         66
              Doc. 1-1 at 2; see also Doc. 42 at 4.
         67
            Barrie v. Grand Cty., 119 F.3d 862, 869 (10th Cir. 1997) (citing Frohmader v. Wayne, 958 F.2d 1024,
1028 (10th Cir. 1992)). The Supreme Court has found a pretrial detainee is one who “has had only a ‘judicial
determination of probable cause as a prerequisite to [the] extended restraint of [his] liberty following arrest.’” Bell
v. Wolfish, 441 U.S. 520, 536 (U.S. 1979). The Tenth Circuit, however, has applied the same standard to arrestees
in the context of failure to provide medical care claims under the Fourteenth Amendment. See, e.g., McCowan v.
Morales, 945 F.3d 1276, 1290 (10th Cir. 2019); Rife v. Okla. Dep’t of Pub. Safety, 854 F.3d 637, 647 (10th Cir.
2017); Childress v. Harms, 449 F. App’x 758, 760 (10th Cir. 2011).
         68
              Barrie, 119 F.3d at 869.
         69
              Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 407–10 (1997).
                                                           20
      Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 21 of 27




state of mind.”70 “A medical need is considered sufficiently serious to satisfy the objective

prong if the condition ‘has been diagnosed by a physician as mandating treatment or is so

obvious that even a lay person would easily recognize the necessity for a doctor’s attention.’”71

The subjective component of the deliberate indifference standard requires that the official “be

aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.”72 Even if the defendant lacks actual knowledge of

substantial risk of harm, “a factfinder may conclude that a prison official knew of a substantial

risk from the very fact that the risk was obvious.”73 “[I]f a risk is obvious so that a reasonable

man would realize it, we might well infer that [the defendant] did in fact realize it.”74 The Tenth

Circuit finds “deliberate indifference when jail officials confronted with serious symptoms [take]

no action to treat them.”75

        Here, Plaintiff’s allegation that Defendants failed to provide him medical care does not

rise to the level of a constitutional violation. Defendants were not indifferent to Plaintiff’s

injuries because Plaintiff promptly began receiving medical treatment less than forty minutes

after his arrest. The call for service at the residence occurred at 7:00 a.m., Plaintiff arrived at jail

at approximately 7:30 a.m., and he was taken to the hospital between 7:35 and 7:40 a.m.




        70
             Rife, 854 F.3d at 647 (citing Sealock v. Colorado, 218 F.3d 1205, 1209 (10th Cir. 2000)).
        71
          Al-Turki v. Robinson, 762 F.3d 1188, 1192–93 (10th Cir. 2014) (citing Oxendine v. Kaplan, 241 F.3d
1272, 1276 (10th Cir. 2001)).
        72
             Craig v. Eberly, 164 F.3d 490, 495 (10th Cir. 1998); see Farmer v. Brennan, 511 U.S. 825, 837 (1994).
        73
             Farmer, 511 U.S. at 842.
        74
           Mata v. Saiz, 427 F.3d 745, 752 (10th Cir. 2005) (quoting Garrett v. Stratman, 254 F.3d 946, 950 (10th
Cir. 2001)).
        75
           Burke v. Regalado, 935 F.3d 960, 993 (10th Cir. 2019) “[F]or example, a jail employee refused to drive
an inmate experiencing severe chest pain to the hospital. He instead offered the inmate an antacid.” Id. (citing
Sealock, 218 F.3d at 1210) (internal citations omitted)).
                                                          21
      Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 22 of 27




        Before Plaintiff arrived at the jail, none of the officers named as defendants were aware

of facts from which a substantial risk of harm could be inferred, nor was there an obvious risk of

harm. Officers Sinclair, Page, Moore, Stout, and Bush did not see an injury to Plaintiff’s ear

prior to his arrival at the jail. Sinclair tried to screen Plaintiff for injuries prior to his departure

for the jail, but was interrupted by Plaintiff’s attempted escape; the injury check resumed once

Plaintiff was being booked into jail and Plaintiff was then promptly taken to the hospital.

        Further, officers did not have reason to know of Plaintiff’s injuries at the scene. Officers

Page, Moore, and Bush were not aware of an injury to Plaintiff’s ear because of early-morning

darkness and the fact that they were not physically close to Plaintiff to observe such an injury.

Although Stout and Sinclair were in close physical contact with Plaintiff while they held him

down, they were not in a position to observe an ear injury while trying to control Plaintiff to

prevent him from escaping custody. There was also no active bleeding from Plaintiff’s ear to

alert officers to an injury; the blood on his ear was dried and not actively bleeding, and there was

no blood on his face, shirt, or in the patrol vehicle that transported Plaintiff to the jail. Further,

Plaintiff never complained of any injury to his ear to alert the officers to it, nor does Plaintiff

know how the injury occurred. Plaintiff also never complained of injury to his head, back, ribs,

legs, or larynx that he listed in his Complaint; he only complained of scrapes to his knees and

wrist pain.

        Thomas only became aware of Plaintiff’s ear injury when he saw Plaintiff—for the first

time that day—at the jail. Thomas noticed the injury when he saw Plaintiff coming into the jail

and was directed to accompany Plaintiff to the hospital. At the hospital, Plaintiff received 50-70




                                                    22
      Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 23 of 27




stitches in his ear to address what Thomas described as a “pretty deep scratch”76 without any

active bleeding. Plaintiff also received pain medication for the sutures and a CT scan to screen

for a possible concussion.

        To the extent Plaintiff argues that there was a delay in care because he was brought to the

jail before the hospital, this delay does not constitute a constitutional violation because he cannot

show that it “resulted in substantial harm.”77 “[T]he substantial harm requirement may be

satisfied by lifelong handicap, permanent loss, or considerable pain,”78 but here there is no

dispute of fact that Plaintiff suffers no further complications. Even if some degree of delay

between 7:00 a.m. and 7:40 a.m. occurred, it does not amount to a constitutional violation.

                              2.     Claims Against the City of Atchison

        The lack of an underlying constitutional violation precludes Plaintiff’s claims not only

against the officers in their official and individual capacities, but also any claims against the City

of Atchison under Monell v. Department of Social Services of the City of New York.79 A Monell

claim seeks to impose municipal or local government entity liability under § 1983.80

Municipalities and other local governments may be sued under § 1983 for constitutional torts

where the government “itself violates federal law, or directs an employee to do so.”81 However,

“a local government may not be sued under § 1983 for an injury inflicted solely by its employees




        76
             Trial Tr., Doc. 36-2 at 325:21–22.
        77
             Garrett, 254 F.3d at 950 (quoting Oxendine v. Kaplan, 241 F.3d 1272, 1276 (10th Cir. 2001)).
        78
             Id. (citing Oxendine, 241 F.3d at 1278).
        79
             436 U.S. 658 (1978).
        80
             Id. at 690–91.
        81
           Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 404–05 (1997); see Myers v. Okla. Cty. Bd.
of Cty. Comm’rs, 151 F. 3d 1313, 1316 (10th Cir. 1998).
                                                         23
      Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 24 of 27




or agents” under a theory of respondeat superior.82 A plaintiff must establish that the

municipality has a policy or custom that directly caused the deprivation of rights.83 An informal

practice or custom must be “so widespread as to have the force of law” to give rise to municipal

liability.84 Further, the Tenth Circuit has held that the practice or custom must be “closely

related to the violation of the plaintiff’s federally protected right.”85 Critically, “[a] municipality

may not be held liable where there was no underlying constitutional violation by any of its

officers.”86

         Here, the lack of a constitutional violation by officers of the Atchison Police Department

discussed above precludes a finding of liability against the City of Atchison. Moreover, even if

Plaintiff could show a constitutional violation, his general allegation of corruption, statement that

“[t]he City of Atchison has failed to properly train and supervise these employees,” and

argument that the Atchison Police Department is a “subordinate”87 of the City of Atchison are,

without more, insufficient to show a widespread practice or custom that is violative of federal

law. The Court may not provide additional factual allegations “to round out a plaintiff’s




         82
              Monell v. N.Y. City Dep’t of Soc. Serv., 436 U.S. 658, 694 (1978).
         83
            Id.; City of Canton v. Harris, 489 U.S. 378, 385 (1989); Hinton v. City of Elwood, 997 F.2d 774, 782
(10th Cir. 1993).
         84
            Brown, 520 U.S. at 403−04 (citing Monell, 436 U.S. at 690–691); see Schneider v. City of Grand
Junction Police Dep’t, 717 F.3d 760, 770 (10th Cir. 2013) (explaining that a “well-settled custom or practice” may
be deemed an official policy or custom for § 1983 municipal-liability purposes).
         85
              Schneider, 717 F.3d at 770.
         86
              Hinton, 997 F.2d at 782; see Jiron v. City of Lakewood, 392 F.3d 410, 419 n.8 (10th Cir. 2004) (“When a
finding of qualified immunity is based on a conclusion that the officer has committed no constitutional violation—
i.e., the first step of the qualified immunity analysis—a finding of qualified immunity does preclude the imposition
of municipal liability.”).
         87
              Doc. 42 at 5.
                                                           24
      Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 25 of 27




complaint or construct a legal theory on plaintiff’s behalf.”88 Accordingly, to the extent Plaintiff

makes claims against the City of Atchison, they are dismissed.

        C.         State-Law Claims

        To the extent that Plaintiff alleges state-law claims, Defendants argue that he has not

complied with the notice requirements of K.S.A. § 12-105b(d), which require a person having a

claim under the Kansas Tort Claims Act to file written notice with the clerk of the governing

body of the municipality before filing suit. Because the Court grants summary judgment to

Defendants on Plaintiff’s federal claims, it declines to exercise supplemental jurisdiction over

any remaining state-law claims Plaintiff asserts.

        Whether to exercise supplemental jurisdiction is committed to the Court’s sound

discretion.89 28 U.S.C. § 1367 “reflects the understanding that, when deciding whether to

exercise supplemental jurisdiction, ‘a federal court should consider and weigh in each case, and

at every stage of the litigation, the values of judicial economy, convenience, fairness, and

comity.’”90 Upon a pretrial disposition of the federal claims, district courts will generally

dismiss the state law claims without prejudice.91 “When ‘the parties have already expended a

great deal of time and energy on the state law claims,’ it is appropriate for the ‘district court to

retain supplemented state claims after dismissing all federal questions.’”92 “If, however, the



        88
             Schneider, 717 F3d at 770.
        89
           City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 172–73 (1997); see also Anglemyer v. Hamilton
Cty. Hosp., 58 F.3d 533, 541 (10th Cir. 1995).
        90
           City of Chicago, 522 U.S. at 173 (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988));
see also Gold v. Local 7 United Food & Commercial Workers Union, 159 F.3d 1307, 1310 (10th Cir. 1998),
overruled on other grounds by Styskal v. Weld Cty. Commr’s, 365 F.3d 855 (10th Cir. 2004).
        91
             Ball v. Renneri, 54 F.3d 664, 669 (10th Cir. 1995).
        92
          Villalpando ex rel. Villalpando v. Denver Health and Hosp. Auth., 65 F. App’x 683, 688 (10th Cir. 2003)
(quoting United States v. Botefuhr, 309 (F.3d 1263, 1273 (10th Cir. 2002)).
                                                          25
      Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 26 of 27




parties have not shown they have spent a great deal of time on the state law claims, the ‘district

court should normally dismiss supplemental state law claims after all federal claims are

dismissed.’”93 “Notions of comity and federalism demand that a state court try its own lawsuits,

absent compelling reasons to the contrary.”94 The Tenth Circuit has “repeatedly recognized that

this is the preferred practice.”95

         It is unclear whether Plaintiff makes claims under state law. To the extent he does,

however, there is no compelling reason for the Court to retain jurisdiction over any state-law

claims after dismissing Plaintiff’s § 1983 claims. Furthermore, neither party addressed the

merits of potential state-law claims in their briefs. Accordingly, to the extent Plaintiff makes

state-law tort claims, they are dismissed without prejudice.

IV.      Conclusion

         In sum, the Court grants summary judgment in favor of Defendants on Plaintiff’s federal

claims because the Atchison Police Department is not amenable to suit, there is no genuine issue

of material fact as to any of Plaintiff’s claims under § 1983, and there is no basis for Monell

liability to support a claim against the City of Atchison. The Court declines to exercise

supplemental jurisdiction over Plaintiff’s state law claims, and to the extent that he asserts any

such claims, they are dismissed without prejudice. Finally, the Court denies Defendants’ motion

to file a sur-sur-reply because it does not consider Plaintiff’s sur-reply filed without leave of

Court.




         93
              Id.
         94
              Thatcher Enters. v. Cache Cty. Corp., 902 F.2d 1472, 1478 (10th Cir. 1990).
         95
              Gaston v. Ploeger, 297 F. App’x 738, 746 (10th Cir. 2008).
                                                          26
     Case 2:19-cv-02156-JAR-JPO Document 46 Filed 06/05/20 Page 27 of 27




       IT IS THEREFORE ORDERED BY THE COURT that Defendants’ Motion for

Summary Judgment (Doc. 36) is granted as to Plaintiff’s federal § 1983 claims. To the extent

that Plaintiff asserts state-law claims, they are dismissed without prejudice. Defendants’

Motion for Leave to File Sur-sur-reply (Doc. 45) is denied.

       IT IS SO ORDERED.


       Dated: June 5, 2020
                                                 S/ Julie A. Robinson
                                                 JULIE A. ROBINSON
                                                 CHIEF UNITED STATES DISTRICT JUDGE




                                               27
